Citation Nr: 0620641	
Decision Date: 07/17/06    Archive Date: 07/26/06

DOCKET NO.  04-35 048	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Providence, 
Rhode Island


THE ISSUE

Entitlement to an effective date earlier than January 14, 
1991 for the assignment of a 100 percent evaluation for 
service-connected schizophrenia.  


REPRESENTATION

Veteran represented by:	Massachusetts Department of 
Veterans Services


WITNESSES AT HEARING ON APPEAL

The veteran and his sister


ATTORNEY FOR THE BOARD

K. Morgan, Associate Counsel


INTRODUCTION

The veteran served on active duty from January 1978 until 
June 1979.

In June 1979 the RO received the veteran's initial claim of 
entitlement to service connection of schizophrenia.  In a 
July 1979 rating decision, service connection was granted and 
a 30 percent disability rating was assigned.  

In an October 1980 rating decision, the veteran's disability 
rating was reduced to noncompensable due to a failure to 
report for a VA examination.  The veteran did not appeal or 
indicate a willingness to report for an additional 
examination.  

In June 1988 the RO received the veteran's claim of 
entitlement to an increased disability rating for his 
service-connected schizophrenia.  In an October 1988 rating 
decision a 30 percent disability rating was restored.  The 
veteran did not appeal the assigned rating.

In January 1991, the RO received the veteran's claim of 
entitlement to an increased disability rating.  As a result 
of that claim, a 100 percent disability rating was assigned 
with an effective date of January 14, 1991. 

In September 2001 the RO received the veteran's claim of 
entitlement to a effective date earlier than January 14, 1991 
for a 100 percent evaluation of service-connected 
schizophrenia.  A July 2002 rating decision denied the 
veteran's claim.  The veteran disagreed with the July 2002 
decision and perfected this appeal.  

In April 2006, the veteran presented sworn testimony during a 
personal hearing which was chaired by the undersigned 
Veterans Law Judge at the RO.  A transcript of that hearing 
has been associated with the veteran's VA claims folder.




FINDINGS OF FACT

1.  The October 31, 1988 decision which granted the veteran a 
30 percent disability rating for service-connected 
schizophrenia is final.  

2.  The veteran's next claim of entitlement to an increased 
disability rating for service-connected schizophrenia was 
received on January 14, 1991.  Within a one year prior to 
that date it was not factually ascertainable that the veteran 
was entitled to a 100 percent disability rating.  


CONCLUSION OF LAW

The criteria for an effective date earlier than January 14, 
1991 for a 100 percent disability rating for service-
connected schizophrenia are not met.  38 U.S.C.A. 
§ 5110 (West 2002); 38 C.F.R. §§ 3.155(a), 3.400 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran seeks entitlement to an effective date earlier 
than the currently assigned January 14, 1991 for a 100 
percent disability rating for paranoid schizophrenia.  

In the interest of clarity, the Board will initially discuss 
certain preliminary matters. The Board will then address the 
pertinent law and regulations and their application to the 
facts and evidence.

The Veterans Claims Assistance Act of 2000

The Board has given consideration to the provisions of the 
Veterans Claims Assistance Act of 2000.  The VCAA includes an 
enhanced duty on the part of VA to notify a claimant as to 
the information and evidence necessary to substantiate a 
claim for VA benefits.  The VCAA also redefines the 
obligations of VA with respect to its statutory duty to 
assist claimants in the development of their claims. 

In this case, no VCAA notice is necessary because as 
described below the outcome of this earlier effective date 
claim depends exclusively on documents which are already 
contained in the veteran's claims folder.  No additional 
development could alter the evidentiary posture of this case.  
In the absence of potential additional evidence, no notice is 
necessary.  See DelaCruz v. Principi, 15 Vet. App. 143, 149 
(2001) [VCAA notice not required where there is no reasonable 
possibility that additional development will aid the 
claimant].

Additionally, the Court has held that a veteran claiming 
entitlement to an earlier effective date is not prejudiced by 
failure to provide him a VCAA notice of the laws and 
regulations governing effective dates, if, based on the facts 
of the case, entitlement to an earlier effective date is not 
shown as a matter of law.  See Nelson v. Principi, 18 Vet. 
App. 407, 410 (2004).  As discussed below, the Board has 
determined that the veteran is not entitled to an earlier 
effective date matter of law.  The Board therefore finds that 
any failure to comply with the VCAA is not prejudicial.

Pertinent law and regulations

In general, the effective date for an increased rating will 
be the date of receipt of claim, or date entitlement arose, 
whichever is later.  38 C.F.R. § 3.400(o)(1). For an increase 
in disability compensation, the effective date will be the 
earliest date as of which it is factually ascertainable that 
an increase in disability had occurred if claim is received 
within 1 year from such date otherwise, date of receipt of 
claim. 38 U.S.C.A. § 5110; 38 C.F.R. § 3.400(o)(2); see also 
Hazan v. Gober, 10 Vet. App. 511 (1997); Servello v. 
Derwinski, 3 Vet. App. 196 (1992).

In VAOPGCPREC 12-98 (Sept. 23, 1998), General Counsel noted 
that 38 C.F.R. § 3.400(o)(2) was added to permit payment of 
increased disability compensation retroactively to the date 
the evidence establishes the increase in the degree of 
disability had occurred; that this section was intended to be 
applied in those instances where the date of increased 
disablement can be factually ascertained with a degree of 
certainty.  It was noted that this section was not intended 
to cover situations where disability worsened gradually and 
imperceptibly over an extended period of time.

The provisions of 38 C.F.R. § 3.157 commence with notation of 
the general rule that the effective date of compensation 
benefits will be the date of receipt of the claim or the date 
when entitlement arose, whichever is the later.  However, 
this regulation goes on to provide that receipt of clinical 
reports of examination or hospitalization may serve as 
informal claims "for increase or to reopen." The date of 
receipt of such clinical evidence may serve to form the basis 
for an earlier effective date for the subsequent award of VA 
benefits if such benefits derive from (1) a claim for 
increased evaluation or (2) an application to reopen a 
previously denied claim.

Analysis

The veteran is seeking entitlement to an earlier effective 
date for the 100 percent disability rating which is assigned 
for service-connected schizophrenia.  Essentially, he 
contends that it has been factually ascertainable that he was 
entitled to a 100 percent disability rating since his 
separation from service in June 1979.  He also contends, in 
essence, that due to the severity of his psychiatric 
condition he was unable to report for VA examinations, file 
claims, etc. from his separation from service in 1979 until 
1991.  He is therefore seeking an effective date of June 14, 
1979 for his 100 percent disability rating.  

For the reasons set out below, the Board has determined that 
under the law and regulations the effective date requested by 
the veteran cannot be granted and that the record does not 
show that an effective date earlier than the currently 
assigned January 14, 1991 is warranted.  

The procedural history of this case is set out in the 
Introduction above. In a nutshell, service connection was 
granted in July 1979 and a 30 percent rating was assigned 
effective June 14, 1979, the day after the veteran was 
separated from military service.  The grant of service 
connection was based on the veteran's service medial records.  
In October 1980, the disability rating was reduced to zero 
percent due to the veteran's failure to report for a VA 
examination.  The disability rating remained at zero percent 
until a 30 percent rating was again assigned in October 1988, 
based upon the veteran's June 1988 claim and the report of a 
September 1988 VA psychiatric examination.  The currently 
assigned effective date, January 14, 1991, was based upon the 
veteran's claim for an increased rating, filed on that date 
and the report of a February 1991 VA examination. 

Date of claim

The Board's first task is to determine when an increased 
rating claim was filed.  
See Servello v. Derwinski, 3 Vet. App. 196, 198-200 (1992) 
[the Board must look at all communications that can be 
interpreted as a claim, formal or informal, for VA benefits].  

Prior to the January 14, 1991 claim which forms the basis for 
the currently assigned effective date, the most recent 
decision was the October 1988 rating decision which granted 
the veteran a 30 percent disability rating effective June 7, 
1988.  The unappealed October 1988 rating decision is final.  
See 38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. 
§§ 3.104, 20.1103 (2005).  As such, any available effective 
date earlier than January 14, 1991 could not be earlier than 
June 7, 1988.  

The veteran does not contend that he was unable to pursue an 
appeal in 1988.  
[The veteran has offered substantial argument, discussed 
below, as to why he could not respond to VA during 1979 and 
1980.]  He has not argued that he was so psychiatrically 
impaired in 1988 that he was unable to file a notice of 
disagreement as to the 30 percent disability rating which was 
then assigned.  Moreover, the VA examination in September 
1988 specifically found that the veteran was competent for VA 
benefits purposes.    

After the veteran was notified of the October 1988 decision, 
he did not contact VA again until November 16, 1990.  At that 
time, the veteran was writing in response to a notice that he 
had failed to report for a scheduled November 9, 1990 VA 
examination.  The veteran requested that this examination be 
moved to a more convenient location for him.  He did not 
assert that his schizophrenia had worsened or that he was in 
any way dissatisfied with the then-assigned 30 percent 
disability rating.    

The Board has considered whether or not the veteran's 
November 16, 1990 correspondence could be considered a clam 
of increased rating or could be considered to be evidence of 
an increase in the veteran's disability such as to make it 
factually ascertainable that an increase had occurred.  The 
Board has determined that the November 16, 1990 
correspondence is not a claim, formal or informal, for an 
increase in the 30 percent disability rating or evidence of 
an increase in disability.  There is no indication even under 
the most liberal reading that the veteran is seeking an 
increase in benefits.  

On January 14, 1991 the veteran filed correspondence with VA 
indicating his willingness to report for a VA examination.  
Crucially, the veteran also stated that he was suffering from 
an increase in emotional disturbance.  The RO determined this 
was a claim of entitlement to an increased disability rating, 
and the 100 percent rating was awarded as of that date.  

For reasons discussed above, the Board finds that there is 
not of record a claim earlier than January 14, 1991.  The 
veteran and his representative have not pointed to any such 
claim.  

"Factually ascertainable"

As noted above, for an increase in disability compensation, 
the effective date will be the earliest date as of which it 
is factually ascertainable that an increase in disability had 
occurred if a claim is received within a year from such date; 
otherwise, date of receipt of claim. See38 C.F.R. § 3.400(o).  
  
In large measure, the 100 percent rating was awarded based on 
the report of the February 1991 VA psychiatric examination, 
in which the examiner concluded as follows:  

I would have to say that given this man's intellectual 
functioning . . . that he has a fairly severe disorder  
in that he's unable to achieve a functional role in 
society and lives in [a] homeless environment at times 
and periodically has to be hospitalized and intra-
episodically is not able to function. 

The Board must therefore look to the one year period prior to 
January 14, 1991, to determine whether it was factually 
ascertainable that an increase in disability had taken place.  
If not, January 14, 1991, is the proper effective date for 
the rating increase.

In this case, it was not factually ascertainable that the 
veteran had suffered an increase in disability.  Indeed, 
there are no treatment or examination records for the entire 
period between the October 1988 unappealed rating decision 
and VA's receipt of the January 14, 1991 increased rating 
claim.  Thus, VA had no basis to know that the veteran had 
suffered an increase in disability.  

The Board wishes to make it clear at this point that it may 
well be that the veteran's level of disability in the year 
prior to January 14, 1991 may have been consistent with a 100 
percent schedular rating.   The February 1991 VA examination 
report at least intimates that such was the case.  However, 
as discussed above, it must be "factually ascertainable" 
that an increase in disability took place prior to the claim.  
There is no specific medical evidence to that effect.  
Further, the veteran's November 1990 communication to VA, 
described above, provides no information as to the veteran's 
mental state which would indicate that the veteran had met 
the criteria for a 100 percent disability rating.

Accordingly, the 100 percent rating was correctly established 
as being effective as of January 14, 1991, the date of filing 
of the veteran's claim.

The veteran's mental state in 1979-80

The veteran has directed most of his arguments towards his 
mental state upon leaving military service in June 1979.  In 
essence, he contends that his psychiatric condition was so 
severe that he was unable to comprehend communications from 
VA and that he thus was incapable of pursuing any claim for 
an increased rating. 

The Board has carefully considered this contention.  It 
fails, however, for two reasons: first, any alleged un-acted 
upon claim was effectively nullified by the actual increased 
rating claim in June 1988, which as described above was 
granted to the extent of 30 percent by the RO in October 
1988.  The veteran did not appeal.  
As has already been discussed, there is no indication that 
the veteran was psychiatrically unable to pursue his claim at 
that time, and he does not appear top so contend. 

Even if the veteran's request for a 1979 effective date were 
not barred by the finality of the October 1988 decision, such 
is still not supported by the law.  

The veteran has argued in effect that mental incompetence due 
to his schizophrenia prevented him from appearing for VA 
examinations in October and August 1980 and prevented him 
from disagreeing with the 30 percent disability rating 
initially assigned in the July 1979 rating decision.  In 
essence, the veteran has contended that all VA filing dates 
should be tolled because of his mental state.  See Barrett v. 
Principi, 363 F.3d 1316 (Fed. Cir. 2004) [holding that 
equitable tolling should be applied if a claimant's mental 
incompetence "rendered him incapable of 'rational thought or 
deliberate decision making,' or 'incapable of handling his 
own affairs or unable to function in society'"].  The 
question thus becomes one of the veteran's mental competence 
in 1979-80.

The Board observes that 38 C.F.R. § 3.353(a) defines a 
mentally incompetent person as "one who because of injury or 
disease lacks the mental capacity to contract or to manage 
his or her own affairs, including disbursement of funds 
without limitation."

There is no evidence of record that the veteran was deemed to 
be mentally incompetent during the time period under 
consideration, or June 1979 through October 1980.  The record 
contains no indication that the veteran was so incapacitated 
by mental illness that he could not manage his affairs, to 
include being unable to file a Notice of Disagreement to the 
July 1979 rating decision or report for the required VA 
examination in October 1980.  

The initial grant of service connection for paranoid 
schizophrenia was based exclusively on the veteran's service 
medical records.  Those records, although demonstrating that 
the veteran was not fit for military service due to paranoid 
schizophrenia, do not portray him as being incapable of 
rational thought.  On the contrary, March 1979 Medical Board 
proceedings read in pertinent part as follows:  "This 
patient is mentally competent for pay purposes, has the 
capacity to understand the nature of, and to cooperate in, 
Physical Evaluation Board proceedings, and is not a danger to 
himself or others."

Significantly, review of the veteran's claims folder shows 
that the veteran was quite able to manage correspondence to 
VA in 1979-80.  Specifically, the veteran was able to submit 
an initial claim of entitlement to service connection [VA 
Form 21-526] in June 1979, within two weeks after his 
separation from service.  Moreover, between September 1979 
and April 1980 the veteran: submitted an application for 
educational benefits to VA; completed a semester of course 
work; submitted correspondence questioning the status of his 
educational benefits; and submitted a letter to VA which 
advised that he was returning his spring 1980 educational 
benefits check, as he would not be attending school.  

Further, when the veteran received a letter in August 1980 
which advised him that his failure to report for a VA 
examination would result in a reduction of benefits the 
veteran submitted a response to that letter which provided VA 
with an updated address, he acknowledged his willingness to 
report for an examination and advised VA that he was 
currently employed and had missed only two weeks during the 
previous twelve months due to his service-connected illness.  

The Board is of course aware of hearing testimony which 
indicates that the veteran was profoundly mentally ill during 
the period immediately after being separated from service.  
However, the contemporaneous evidence does not reflect the 
profound mental illness now contended by the veteran, which 
is required under Barrett.  The Board places greater weight 
of probative value on the contemporaneous records, to include 
not only the service medical records but the veteran's own 
communications to VA.  See Curry v. Brown, 7 Vet. App. 59, 68 
(1994) [contemporaneous evidence has greater probative value 
than history as reported by the veteran].

In view of the foregoing, which indicates the absence of 
specific evidence of profound mental illness, the Board 
rejects the veteran's contention that his mental problems in 
1979-80 form a basis for equitable tolling of the 
requirements for pursuing VA claims.  See Barrett, 363 F. 3d 
at 1321 [a medical diagnosis alone or vague assertions of 
mental problems will not suffice].

The veteran appears to be raising an overarching argument 
couched strictly in equity, in that he contends that because 
he was suffering from schizophrenia in 1979 he therefore 
should be granted a 100 percent disability rating as of that 
date and further that he should not be denied because he 
failed to file a notice of disagreement on a timely basis or 
failed to comply without good cause shown with the required 
examination schedule.  

The Board has the utmost sympathy for the veteran and his 
family.  The Board, however, is bound by the law and is 
without authority to grant benefits on an equitable basis.  
See 38 U.S.C.A. §§ 503, 7104 (West 2002); see also Harvey v. 
Brown, 6 Vet. App. 416, 425 (1994).  The Board must apply the 
law as it exists and cannot extend benefits out of sympathy 
for a particular claimant.  See Kelly v. Derwinski, 3 Vet. 
App. 171, 172 (1992).

Conclusion

In summary, the Board finds that in the absence of a timely 
filed notice of disagreement in 1979 or appearance at a 
required VA examination in 1980, the veteran has not complied 
with the legal requirements for entitlement to benefits as of 
those dates.  Moreover, as explained above, the record does 
not provide a basis to assign an effective date earlier than 
January 14, 1991 for the 100 percent rating for 
schizophrenia.  


ORDER

Entitlement to an effective date earlier than January 14, 
1991 for a 100 percent disability rating for service-
connected schizophrenia is denied.  




____________________________________________
Barry F. Bohan
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


